 


110 HR 2648 IH: To amend the Internal Revenue Code of 1986 to repeal the reduction in the deductible portion of expenses for business meals and entertainment.
U.S. House of Representatives
2007-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2648 
IN THE HOUSE OF REPRESENTATIVES 
 
June 11, 2007 
Mr. Abercrombie introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to repeal the reduction in the deductible portion of expenses for business meals and entertainment. 
 
 
1.Repeal of reduction in business meals and entertainment tax deduction 
(a)In generalSection 274(n)(1) of the Internal Revenue Code of 1986 (relating to only 50 percent of meal and entertainment expenses allowed as deduction) is amended by striking 50 percent and inserting the applicable percentage.  
(b)Applicable percentageSection 274(n) of the Internal Revenue Code of 1986 is amended by striking paragraph (3) and inserting the following: 
 
(3)Applicable percentageFor purposes of paragraph (1), the term applicable percentage means the percentage determined under the following table: 
 
 
For taxable years beginning inThe applicable 
 calendar year—percentage is— 
 
200775 
2008 or thereafter80. .  
(c)Conforming amendmentThe heading for section 274(n) of the Internal Revenue Code of 1986 is amended by striking Only 50 Percent and inserting Portion.  
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2006.  
 
